DETAILED ACTION
	The Amendment filed on 10/12/2021 has been entered. Claim(s) 1 has/have been amended and claim(s) 12-21 has/have been withdrawn. Therefore, claims 1-21 are now pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyes et al. (U.S. Pub. No. 2013/0276387).
As per claim 1, Reyes et al. teaches a reinforcing apparatus (abstract) for a telecommunications tower, the telecommunications tower comprising a foundation at least partially embedded in the ground (it is understood that the reinforcing apparatus is capable of being used for a telecommunications tower, the telecommunications tower comprising a foundation at least partially embedded in the ground), comprising: a plurality of reinforcing bars (310, 312) at least partially embedded in the foundation (figures 2, 3), wherein the plurality of reinforcing bars are bonded to the foundation with epoxy or another bonding material (concrete 210); a transition member (116) extending outward from the foundation (figures 2, 3); a joint connector (114) connecting the plurality of reinforcing bars to a first end (upper end) of the transition member (as illustrated, the connector 114 ultimately connects the plurality of reinforcing bars to a 
As per claim 4, Reyes et al. teaches the transition member comprises a tension bar, rebar, a concrete beam, a metal beam, a threaded rod, a wire, a cable, a steel bar, an angle, a flat bar, a solid rod, or a channel (channel; figure 4).  
As per claim 5, Reyes et al. teaches each of the plurality of reinforcing bars comprise a dowel bar, rebar, threaded bar, or a metal rod (it is understood that the embedded bars 310, 312 are capable of functioning as rebar).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (U.S. Pub. No. 2013/0276387) in view of Pedraza (U.S. Pub. No. 2014/0090314).

Pedraza discloses an anchor (abstract) comprising a bearing plate (65) and a support member (30), the second end of the transition member is attached to the bearing plate, and the bearing plate is retained within the support member (figure 2).  
Therefore, from the teaching of Pedraza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of Reyes et al. to include a bearing plate and a support member, the second end of the transition member is attached to the bearing plate, and the bearing plate is retained within the support member, as taught by Pedraza, in order to allow for rotation or pivoting of the transition member with respect to the anchor block to absorb forces which might otherwise warp the connection between the transition member and the anchor block.
As per claim 3, Reyes et al. as modified in view of Pedraza discloses the support member comprises one or more of a concrete deadman, a sheet pile, a concrete block, or a metal beam (concrete block; paragraph 123 of Pedraza).  

Claim(s) 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (U.S. Pub. No. 2013/0276387) in view of Clements (U.S. Pub. No. 2015/0152619).
As per claim 6, Reyes et al. teaches each of the plurality of reinforcing bars at least partially embedded in the foundation comprise a first portion that is embedded in 
Reyes et al. fails to disclose the apparatus further comprises a first environmental cover that surrounds the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member, wherein the first environmental cover protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture.  
Clements discloses a reinforcing system including an environmental cover (epoxy coating; paragraph 34) in the combination, it is understood that the epoxy coating would be capable of functioning as an environmental cover that protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture
Therefore, from the teaching of Clements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Reyes et al. to include a first environmental cover that surrounds the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member, wherein the first environmental cover protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture, as taught by Clements, in order to prolong the lifespan of the anchoring assembly.
As per claim 7, Reyes et al. as modified in view of Clements discloses the first environmental cover comprises a concrete block that surrounds the foundation or a protective coating applied to exposed surfaces of the second portion of the plurality of 
As per claim 8, Reyes et al. fails to disclose a second environmental cover that surrounds a portion of the transition member in contact with the anchor, wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture.  
Clements discloses a reinforcing system including an environmental cover (epoxy coating; paragraph 34) that surrounds a portion of the transition member in contact with the anchor (in the combination, it is understood that the epoxy coating would surround a portion of the transition member in contact with the anchor), wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture (in the combination, it is understood that the epoxy coating would protect the portion of the transition member in contact with the anchor from exposure to moisture).  
Therefore, from the teaching of Clements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Reyes et al. to include a second environmental cover that surrounds a portion of the transition member in contact with the anchor, wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture, as taught by Clements, in order to prolong the lifespan of the anchoring assembly.
.  

Claim(s) 10 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (U.S. Pub. No. 2013/0276387) in view of Ryan (U.S. Patent No. 6,343,445).
As per claim 10, Reyes et al. fails to disclose a telecommunications tower comprising a plurality of the reinforcing apparatus according to claim 1.
Ryan discloses a telecommunications tower (abstract) comprising a plurality of the reinforcing apparatus (44-46).
Therefore, from the teaching of Ryan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Reyes et al. to include a telecommunications tower comprising a plurality of the reinforcing apparatus, as taught by Ryan, in order to provide an adjustable means of securement for the tower to facilitate alignment and assembly.
As per claim 11, Reyes et al. as modified in view of Ryan discloses the telecommunications tower comprises a monopole (figure 1 of Ryan).

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Reyes et al. (U.S. Pub. No. 2013/0276387) and Pedraza (U.S. Pub. No. 2014/0090314) has/have been added to overcome the newly added limitations. Applicant’s argument that Behrend provides no disclosure of a telecommunications tower was not found persuasive since the telecommunications tower is not being positively claimed, until claim 10. Claim 1 is drawn to “a reinforcing apparatus”. The new limitation regarding the anchor providing lateral resistance in the ground et. al. overcomes the Behrend reference and the reference has been hereby withdrawn. 
 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633